NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


MOHAMED KHALIL,                                                         Civil Action No.: 18-3241 (JLL)

                     Plaintiff,                                                      OPINION

v.

CITY OF PATERSON, et al.,

                     Defendants.




LINARES, Chief District Judge.

       This matter comes before the Court by way of a motion to dismiss filed by Defendants City

of Paterson, Paterson Police Department, and William fraher (collectively, the “City”) pursuant

to Rule 12(b)(6) of the federal Rules of Civil Procedure. (ECF No. 8). Plaintiff has submitted an

opposition to the City’s motion, (ECF No. 13), to which the City has replied, (ECf No. 15). The

Court decides this matter without oral argument pursuant to Rule 78 of the Federal Rules of Civil

Procedure. For the reasons set forth below, the Court grants the City’s motion to dismiss.



                                          I.   BACKGROUND’

       Plaintiff Mohamed Khalil, a United States citizen of Egyptian descent, is an employee of

the City of Paterson. (Compi.        ¶J   2, 34). On Sunday, March 6, 2016, at 1:30 a.m., Plaintiff

appeared at the Paterson police station to file a complaint. (Compl.             ¶   14). He was told by an




This background is derived from the allegations in Plaintiffs Complaint, (ECF No. I (“Compi.”)), which the Court
must accept as true at this stage of the proceedings. See Aiston v. Countrywide fin. Coip., 585 f.3d 753, 758 (3d
Cir. 2009).
officer on desk duty to return at 4:30 a.m. or to leave his phone number. (Compi.           ¶   15). Having

left, Plaintiff called the police station at approximately 4:30 a.rn. and was told to return in person.

(Cornpl.   ¶]   l6—17). When Plaintiff returned to the police station, a police officet who Plaintiff

believes to be Defendant Elizabeth Straub greeted him “very aggressively,” telling Plaintiff he had

an “Arab Muslim name” and saying to him, “You Arab Muslim. yoti treat women badly and

disrespect women.” (Compl.         ¶J   18—19). When Plaintiff told Officer Straub the details of his

complaint, Officer Straub “accused [Plaintiffi of lying” in the complaint and “continued to harass,

belittle and disrespect” him. (Compl.      ¶ 21—22, 29).
        Officer Straub told Plaintiff that it would take three hotirs to process his report, so Plaintiff

sat down and opened his phone to check his messages. (Cornpl.          ¶ 25—26).     A few minutes later,

Plaintiff “raised his head and saw a male [o]fficer ([Defendant] ‘Officer No. 1’) playing with the

ear and neck of [Officer Straub] in an intimate way.” (Compl.        ¶ 27).   Plaintiff “tried to look away

immediately,” but Officer No. I “made eye contact with him,” and told Officer Straub that Plaintiff

had seen them. (Cornpl.     ¶] 27—28).   After three hours of waiting, Officer Straub informed Plaintiff

that she would not process his report unless he “removed a certain part of it.” (Compl.              ¶    30).

When Plaintiff resisted, Officer Straub told Plaintiff that he had to leave, calling him an expletive.

(Compl.    ¶ 30).   Plaintiff then asked to speak with Officer Straub’s supervisor. (Compl.      ¶ 32).   An

officer who Plaintiff believes to be Defendant Sergeant Joseph Delgado then emerged from the

back of the police station and shouted at Plaintiff that he had to leave, also calling him an expletive

and threatening him physically. (Compl.        ¶ 33).   Plaintiff announced that he was leaving, “raised

his arms in the air,” and began exiting the station, while Sergeant Delgado “us[ed] his body to

push” Plaintiff outside. (Compl. ¶j 34—35). Plaintiff told Sergeant Delgado that Plaintiff was “a

City employee. [and] worked with the Mayor and Police Director,” to which Sergeant Delgado
replied by launching additional expletives at Plaintiff relating to the Mayor and Police Director

and Sergeant Delgado’s overtime pay. (Compl.                           J 35).
             Outside the police station and heading toward his car, Plaintiff heard Officer No. 1 shout,

“No, don’t let him go, he was recording us!”—refeiring to Officer No. I ‘s belief that Plaintiff had

recorded a video of Officer No. I and Officer Straub using Plaintiffs phone. (Compl.                         ¶J 28,   36).

Officer No. 1 ran after Plaintiff and snatched his phone. (Compl.                       ¶ 37).   Officer Straub emerged

from the station and told Plaintiff that he was under arrest for trespassing, adding, “You [expletive],

I’ll make you a criminal. I’ll give you charges so even if the judge wants to downgrade, you will

still be a criminal. You said you work with us in the City? I’ll make you lose your job because

you will be a criminal.” (Compl.                      ¶ 40).
         Plaintiff alleges that Sergeant Delgado “and six other [o]fficers came outside and were

hitting and punching.               .   .   Plaintiff in his chest, kidneys, and legs.” (Compi. ¶ 41). Sergeant Delgado

“held.   .   .   Plaintiffs head from the back and banged it on the concrete, walls, glass door, elevator,

and pushed         .   .   .   Plaintiff against every wall and metal bar that he could while dragging” Plaintiff

from outside into the police station and up the stairs. (Cornpl.                        ¶   42). Sergeant Delgado told

Plaintiff, “if the Israeli police arrested you, you would not open your mouth; they would shoot and

kill you. You are lucky here.” (Compl.                         ¶J   44). Plaintiff “begged to be released,” but Officer

Straub told him she would “make sure you lose your job and your citizenship in the immigration,”

and “make sure you spend all weekend here.” asking other officers to compile charges against

Plaintiff to ensure “he would still have a criminal record even if the judge lowered or dismissed

some of them.”                   (Compl.       ¶J   46—47).    Officer Straub, Sergeant Delgado, and other officers

completed         arrest        paperwork for Plaintiff and charged him with disorderly conduct, trespassing,




                                                                      3
obstructing administration of law, and resisting             alTest.2   (Compi.    ¶f 49,   6$). The officers took

Plaintiffs clothing, “leaving him to sleep on [a] bare metal bed” in a cell. (Cornpl.                  ¶J 50—53).
            Plaintiff was not released until 7:45 p.m. on March 6, 2016. (Compl.                   ¶   57). Plaintiff

visited St. Joseph’s Hospital that evening and then returned the following morning, when he

learned that he suffered from a fever exceeding 100 degrees, a contusion on his chest, a bacterial

infection, and blood in his urine as a result of blows to his kidneys. (Cornpl.                ¶J 59, 61). Plaintiff
missed two weeks of work and continued to suffer from symptoms following the incident,

including “coughing and shortness of breath with pinching pains in [the] chest and rib area,” the

inability “to lift his ann above his head without pain.” a recurring bacterial infection, and ongoing

“psychological effects.” (Compl.           ¶f 63, 65—67). Plaintiff filed a complaint with the Paterson
Police Department’s Internal Affairs Division, which commenced an investigation shortiy after

the incident. (Compl.       ¶ 60, 69—74). Plaintiff also alleges that he reported the incident personally
to the Mayor and Police Director of Paterson. (Compl.               ¶ 5$, 60).
           Plaintiff filed this action against the City of Paterson, the Paterson Police Department (the

“PPD”), and former PPD Chief of Police William Fraher in his official and individual capacities,

as well as Officer Straub in her individual capacity, Sergeant Delgado in his individual capacity,

Officer No. I in his individual capacity, and Unnamed Doe Officers in their individual capacities

(collectively, “Individual Defendants”), alleging sixteen counts, as follows: violations of the

Fourth Amendment of the United States Constitution under 42 U.S.C.                          § 1983 (Counts I—V),
conspiracy under 42 U.S.C.         § 1985 (Count VI), violations of the New Jersey Constitution under
the New Jersey Civil Rights Act (the “NJCRA”) (Counts VII and VIII), assault and battery (Count

IX). common law malicious prosecution (Count X),                           negligence (Count XI), negligence



2
    All charges against Plaintiffwere dismissed on June 1.2016. (Compl.   ¶ 75).
                                                         4
(Count XII), intentional infliction of emotional distress (Count XIII), respondeat superior liability

(Count XIV), common law false imprisonment (Count XV), and failure to intervene (Count XVI).

(See Cornpl. ¶J77—l8l).

        The City moves to dismiss portions of the Complaint pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure for failure to state a claim, arguing generally that the City is not

vicariously liable for the conduct of the Individual Defendants. (ECF No. 8-1 (“Mov. Br.”) at 13—

24). The motion is filed on behalf of the City only, and not on behalf of the Individual Defendants.

(Mov. Br. at 31).



                                  II.    LEGAL STANDARD

       To withstand a motion to dismiss for failure to state a claim, a “complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bet! AtL Coip. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. at 678 (citing Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (quoting Twombly, 550 U.S. at 556),

       In order to detennine the sufficiency of a complaint under Twombly and Iqbal in the Third

Circuit, the Court must take three steps. “First, it must ‘tak[e] note of the elements a plaintiff must

plead to state a claim.’ Second, it should identify allegations that, ‘because they are no more than

conclusions, are not entitled to the assumption of truth.’ Finally, ‘[w]hen there are well-pleaded

factual allegations, a court should assume their veracity and then determine whether they plausibly



                                                   5
give rise to an entitlement for relief.” Conneily v. Lane Constr. Coip., $09 F.3d 780, 787 (3d Cir.

2016) (quoting Iqbal, 556 U.S. at 675, 679) (citations omitted).



                                       III.      ANALYSIS

A. Defendant PPD

        As an initial matter, the City argues that the PPD should be dismissed from this action

because Plaintiffs claims against it are dtiplicative of his claims against the City of Paterson itself.

(Mov. Br. at 15). The Court agrees. In        § 1983 actions, “[p]olice departments cannot be sued in
conjunction with municipalities, because the police department is merely an administrative arm of

the local municipality, and is not a separate judicial entity.” Trafton v. City of Woodburv, 799 F.

Supp. 2d 417, 430 (D.N.J. 2011) (quoting Faditta v. Tp. of Cheriy Hill, 110 F. App’x 272, 278

(3d Cir. 2004)). Because the PPD is “merely an administrative arm” of the City, which Plaintiff

has also named in the Complaint, the PPD is not a proper defendant. See Adams v. City ofCamden,

461 F. Supp. 2d 263, 266 (D.N.J. 2006) (granting summary judgment as to municipal police

department as an improper defendant because New Jersey police departments are “an executive

and enforcement function of municipal government”) (quoting N.J.S.A. 40A:14—l 18). Therefore,

the Court dismisses Plaintiffs claims against the PPD.



B. Chief fraher in His Official Capacity

       City Defendants also argue that Plaintiffs claims against Chief Fraher in his official

capacity should be dismissed as duplicative of his claims against the City. (Mov. Br. at 15—16).

The Court agrees. “[A] lawsuit against public officers in their official capacities is functionally a

suit against the public entity that employs them.” Cuvo v. Dc Biasi, 169 F. App’x 688, 693 (3d



                                                    6
Cir. 2006). Because of the “inherent redundancy” of suing both the City as well as Chief Fraher

in his official capacity, Plaintiffs claims against Chief fraher in his official capacity are dismissed.

Rodriguer   i’.   City of Cctmden, No. 09-1909, 2010 WL 186248, at *4 (D.N.J. Jan. 13, 2010)

(dismissing claims against officer in his official capacity brought alongside claims against

municipality).



C. Section 1983

        1. The City—Monet! Liability (Counts I1—V)

       “A municipality or other local government may be liable under                  [ 1983] if the
governmental body itself ‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to be

stibjected’ to such deprivation.” Connickv. Thompson, 563 U.S. 51,60(2011) (quoting Monellv.

N.YC. Dep’t of Soc. Sen’s., 436 U.S. 658, 692 (1978)). However, “a local government may not

be sued under     § 1983 for an injury inflicted solely by its employees or agents.” Monell, 436 U.S.
at 694. In other words, under Monell. “plaintiffs may not rely on a theory of respondeat superior

to impose liability on municipalities.”    Brown v.    City of Pittsburgh, 586 f.3d 263, 292 (3d Cir.

2009). “Instead, it is when execution of a government’s policy or custom, whether made by its

lawmakers or by those whose edicts or acts may fairly be said to represent official policy, inflicts

the injury that the government as an entity is responsible under   § 1983.” Alone!!. 436 U.S. at 694.
Therefore. “[a] plaintiff can attribute a constitutional tort to the city itself by showing the injury

was caused by city policy, by city custom, or by policymaking officials’ deliberate indifference to

constituents’ constitutional rights.” Wright v. Cm’ ofPhi/ct., 685 F. App’x 142, 146 (3d Cir. 2017).

        Plaintiff premises the City’s lionel! liability on allegations that the City “failed to adopt

and fund necessary policies and training programs” that would ensure the protection of the



                                                   7
constitutional rights of citizens in police custody. (Compi.     J 99). “In limited circumstances, a
local government’s decision not to train certain employees about their legal duty to avoid violating

citizens’ rights may rise to the level of an official government policy for purposes of                § 1983.”
Connick, 563 U.S. at 61. A municipality may be held liable for its failure to train employees,

however, only where that failure amounts to “deliberate indifference to the [constitutional] rights

of persons with whom the police come in contact.” City of Canton v. Harris, 489 U.S. 378,

388 (1989).    Deliberate indifference is a stringent standard of fault “requiring proof that a

municipal actor disregarded a known or obvious consequence of his action.” Connick, 563 U.S.

at 61 (quoting Board of Ctv. Comm ‘i-s of Brvcm CR’. v. Brown, 520 U.S. 397, 410 (1997)). A

plaintiff may show deliberate indifference in a failure-to-train case in one of two ways: (1) through

a pattern of similar constitutional violations providing a municipal actor with notice of the need

for training; and (2) demonstrating “single—incident” liability for circumstances in which              training


is obviously necessary to avoid constitutional violations. Id. at 62—64.

        In general, a plaintiff must establish deliberate indifference in accordance with the first

means in order to state a failure to train claim: “A pattern of similar constitutional violations by

untrained employees is ‘ordinarily necessary’ to demonstrate deliberate indifference for purposes

of failure to train.” Id.   at   62 (quoting Biyan Ctv., 520 U.S. at 409). A plaintiff pursuing this

approach must show that the municipality had notice of the pattern: “when city policyrnakers are

on actual or constructive notice that a particular omission in their training program causes                city


employees to violate citizens’ constitutional rights, the city may be deemed deliberately indifferent

if the policy makers choose to retain that program.”            Id. at 61.             Causation between the

municipality’s knowledge of a training deficiency and the plaintiffs injury must also be shown:

“for liability to attach in this circumstance the identified deficiency   .   .   .   must be closely related to



                                                    8
the ultimate injury,’ meaning that the plaintiff must ‘prove that the deficiency in training actually

caused [the violation].” Doe v. Lttzerne Cty., 660 F.3d 169, 180 (3d Cir. 2011) (quoting City of

Canton, 489 U.S. at 391).

         Under New Jersey law, “the Chief of Police [is] the relevant policyrnaker” for purposes of

establishing deliberate indifference on the part of a municipality.        Ifernandez v. Borough of

Palisades ParkPolice Dep’t, 5Sf. App’x 909, 913 (3d Cir. 2003) (citing N.J.S.A. 40A:14—1 18).

Accordingly, the relevant policyrnaker whom Plaintiff must show had notice that the City’s

training was constitutionally defective was Chief fraher.         The facts in the Complaint must

therefore plausibly show that (1) Chief fraher had notice of and (2) “consciously disregarded an

obvious risk that the officer[s] would subsequently inflict a particular constitutional injury,” and

that (3) fraher’s deliberate indifference caused the individual officers to deprive Plaintiff of his

fourth Amendment rights. Bryan Ctv., 520 U.S. at 411.

         The Complaint’ s failure-to-train allegations contain certain conclusory statements which

the Court distinguishes from factual allegations. See Iqbat, 556 U.S. at 679 (“a court considering

a motion to dismiss can choose to begin by identifying pleadings that, because they are no more

than conclusions, are not entitled to the assumption of truth”). Plaintiff alleges that the City “failed

to adopt policies or training that enforced the laws and Constitutional rights of members of the

public,” “failed to adopt and ftmd necessary policies and training programs that would recognize

and discipline its agents, servants and/or employees for the use of excessive force,” and that such

“policies and procedures were enacted or continued in a manner that was reckless or callously

indifferent to the Plaintiffs constitutional and statutory protected constitutional rights.” (Compi.

¶f 97,   101, 109). Likewise, Plaintiff alleges that his injuries were “a direct and proximate result

of the Defendants’ policy, custom, and practice” of failing to train its police officers. (Cornpl.    ¶


                                                   9
114). A pure recitation of the elements of Monell liability does not provide the necessary factual

support to state a claim against the City. See, e.g., Schweizer v. Middle Tp. Mayor and Governing

Body, No. 17-960, 201$ WL 2002792, at *4 (D.N.J. Apr. 30, 201$) (dismissing             § 1983 claims
where the complaint “merely provide[d] conclusory allegations as to the municipal defendants’

policy, custom, and training failures, without any factual support”); Estate of Bard v. City of

Vineland, No. 17-1452, 2017 WL 4697064, at *3 (D.N.J. Oct. 19, 2017) (dismissing        § 1983 claims
where the plaintiffs allegations were “simply conclusory restaternents of the legal elements of

unconstitutional policy, custom, and failtire to train claims under Mon eli”).

        The single factual allegation grounding Plaintiffs claims that the City’s failure to train its

officers contributed to his alleged injuries is that “excessive-force complaints filed by the public

against Paterson Police Officers increased from 33 in 2015 to 44 in 2016.” (Compl.          ¶ 113). A
police chief may be found to have “constructive knowledge of constitutional violations where they

are repeatedly reported in writing to the Police Department.” Hernandez, 5$ F. App’x at 913.

However, allegations concerning prior unconstitutional acts of police officers, “isolated and

without further context,” do not give rise to a finding that “a municipal policy or custom authorizes

or condones” those acts. Merman v. City of Camden, $24 F. $upp. 2d 581, 591 (D.N.J. 2010). A

plaintiff relying on a number of past offenses must allege facts showing “how the misconduct in

those situations was similar to the present one.” Id. (quoting Brown v. New Hanover TMp. Police

Dep’t, No. 07-2776, 2008 WL 4306760, at *15 (E.D. Pa. Sept. 22, 2008)); see also Haberte v.

Troxell, $85 F.3d 170, 182 (3d Cir. 201$) (affirming dismissal of § 1983 claim despite allegations

that the municipality had a history of civil rights violations because, even if the plaintiff “could

ultimately prove a generalized history of civil rights violations, that would         not necessarily

demonstrate ‘a pattern of past occurrences of injuries like the plaintiff/ ‘s]” (quoting Beers- Capitol



                                                  10
v. Whetzel, 256 F.3d 120, 136 (3d Cir. 2001)).

        The required specificity may be achieved “by focusing on the [offending] officer’s       own


history of prior complaints.” Shaman v. Raritan Thp., No. 14-3658, 2016 WL 7013465, at *24

(D.N.J. Nov. 30, 2016); see also Zampetis v. City o/Atlantic City, No. 15-1231, 2016 WL 5417195,

at *5 (D.N.J. Sept. 2$, 2016) (“[a]llegations that an offending officer was the subject of similar

prior complaints, of which the policyrnaker was aware, can support an inference that the

policyrnaker tacitly had notice of and tacitly condoned the use of excessive force”). However,

Plaintiff does not allege the existence of any excessive force complaints relating specifically to

Officer Straub or Sergeant Delgado. The City cannot be said to be on notice of a risk that Officer

Straub and Sergeant Delgado would violate Plaintiffs rights purely based on an alleged increase

in excessive force complaints against PPD officers in general. See Zampetis, 2016 WL 5417195,

at *5 (dismissing   § 1983 claims against municipality where the plaintiff did “not allege[] facts
describing Internal Affairs complaints against the individual police officers named in this case”

because “the fact that other police officers are alleged to have used excessive force does not put

the Police       on notice that the Defendant officers in this case posed a risk of using excessive

force”); Habayeb v. Butler, No. 15-5107, 2016 WL 1242763, at *6 n.2 (D.N.J. Mar. 29, 2016)

(dismissing failure-to-train claim where plaintiff cited a prior lawsuit against municipality, noting

that the Court could “not assume that the settlement” in the prior case indicated “a lack of training,

deliberate indifference, or custom or policy”). Accordingly, Plaintiffs conclusory statements that

the City failed to train its officers to avoid constitutional rights violations, supported only by a

general allegation that the City experienced an increase in administrative excessive force

complaints, cannot survive the City’s motion to dismiss.

        Plaintiff also asks the Court to infer that the City “sanctioned the conduct of its police



                                                  11
officers against Plaintiff’ because the City “had an obligation to investigate the incident as a

possible crime” and yet “has taken no action to discipline the police officers that... used excessive

force against him.” (ECF No. 13 (“Opp. Br.”) at 23; Compi.        ¶ 112). However, an allegation that
a municipality inadequately investigated the incident giving rise to a          § 1983 claim is insufficient
to establish the existence of a municipal policy or custom. See B!akev v. City ofPittsburgh Police

Dep ‘t, 449 F. App’x 135, 138 (3d Cir. 2011) (affirming dismissal of Monet! claim where plaintiff

claimed that the city’s investigation into the incident was inadequate, finding that allegation

“insufficient to sustain a cause of action against the City”). This is in part because any failcire in

an “afler-the-fact internal affairs investigation” of the officers’ conduct cannot support an

inference that the City’s actions caused Plaintiffs injuries. Paano v. City o/’Camden, No. 13-

2528, 2016 WL 386040. at *8 (D.N.J. Feb. 1, 2016) (granting summary judgment for city where

there was no evidence that “the City knew that [the officer in question] was prone to the use of

excessive force and adopted a policy to ignore that fact prior to the incident with Plaintiff.” noting

that the plaintiffs “criticism     of [the investigative] process   .   .   .   cannot supply the   missing


causation”) (emphasis added).

       Aside from the existence of excessive force complaints, the Complaint does not contain

any factual allegations that wotild implicate Chief Fraher specifically. The Complaint alleges only

that Chief Fraher was “entrusted to protect the Constitutional rights of those he encounters and         .




was acting within the scope of his duties and authority, under color or title of state law supervised

or controlled   ...   or acted in concert with one or more of the other individual Defendants in the

performance or conduct of their actions.” (Compl.        ¶ 5). Plaintiffs allegations concerning the
City’s policy, custom, and failure to train its officers do not contain facts giving rise to an inference

that Chief Fraher was involved in or acquiesced to a pattern of excessive force violations.



                                                   12
Accordingly, the allegations fail to state a claim against the City. See Mclerncm v. City of Yoi*,

564 F.3d 636, 65$—59 (3d Cir. 2009) (affirming dismissal of § 1983 claims against municipality

where complaint lacked allegations of knowledge or direction oii the part of specific individual

municipal decisionmakers); Moriarty v. DiBuonaventttra, No. 14-2492, 2014 WL 377872$, at *9

(D.N.J. July 31, 2014) (dismissing      § 1983 claims against municipality where the complaint
“allege[d] the existence of inadequate policies with regard to training.., but [did] not plead that

a municipal decisionmaker, such as the mayor or chief of police, effectuated such a policy or knew

of and acquiesced to it as a ‘well-settled custom”).

        With respect to Plaintiffs claims for wrongfttl arrest, false imprisonment, and malicious

prosecution, Plaintiff does not allege that the City had a policy or custom regarding such practices

or that the City was on notice of a pattern of similar constitutional violations. Without such

allegations, P1 ainti ff must satisfy the requirements for “single-incident” failure-to-train liability.

There is a narrow range of circumstances in which the need to train officers is “so obvious,’ that

failure to do so could properly be characterized as ‘deliberate indifference’ to constitutional

rights,” even without a pattern of previous violations. Thomas v. Cttmberland Ctv., 749 F.3d 217.

223 (3d Cir. 2014) (quoting City of Canton. 489 U.S. at 390 n.l0). The Supreme Court’s paragon

hypothetical of single-incident liability involves a municipality that arms new police officers but

fails to train them as to the constitutional limitations on the use of deadly force: the need for deadly-

force training is “so obvious” that the municipality’s failure to provide it would be deliberately

indifferent. City of Canton, 489 U.S. at 390. To show deliberate indifference for purposes of such

single-incident liability, a plaintiff would have to show that, “in light of the duties assigned to

specific officers or employees[,] the need for more or different training is so obvious, and the

inadequacy so likely to result in the violation of constitutional rights, that the policymakers of the


                                                   1—,
                                                   Ii
city can reasonably be said to have been deliberately indifferent to the need. In that event, the

failure to provide proper training may fairly be said to represent a policy for which the city is

responsible, and for which the city may be held liable if it actually causes injury.” Id.

         The Court finds that the Complaint’s allegations of the City’s failure to train its officers do

not “fall within the narrow range of Canton’s hypothesized single-incident liability.” Connick,

563 U.S. at 64. Assuming the need for training in probable cause and arrest procedures were as

obvious as in the Supreme Court’s City of Canton hypothetical, “there are no facts in Plaintifff’s]

Complaint that allege anything whatsoever about the nature and extent of training on the part of

[the City] regarding” probable cause. Gavmon v. Esposito, No. 11-4170, 2013 WL 4446973, at

*   15 (D.N.J. Aug. 16, 2013) (dismissing Monetl claim based on single-incident theory). Although

Plaintiff alleges that “Police Supervisors should have been notified or been made aware of an arrest

occmTing in a public lobby of the Police Station,” the Complaint does not contain any allegations

concerning a particular training inadequacy that, if addressed, would have prevented Plaintiffs

arrest and detention. (Compi.    ¶ 110). Indeed, “[i]n virtually every instance where a person has
had his or her constitutional rights violated by a city employee, a    § 1983 plaintiff will be able to
point to something the city ‘could have done’ to prevent the unfortunate incident.” City of Canton,

489 U.S. at 392 (citing Oklahoma City v. Tuttle, 471 U.S. $08, $23 (1985)). Without more, the

Complaint fails to state a   § 1983 claim under a single-incident theory. See Moriarty, 2014 WL
377872$, at *7 (dismissing failure-to-train claim based on single incident because “there [were]

no facts in the Complaint to suggest that [the offending officer]’s actions were the result of a lack

of training, as opposed to [his] individual actions”).

         The Court is mindful that the Complaint contains serious allegations concerning the

conduct of on-duty police officers. However, even assuming those allegations state a claim for an



                                                   14
underlying Fourth Amendment violation, Plaintiffs allegations as to the City ‘s role in that

violation do not satisfy the high standard that is reqtiired for municipal liability under Monell and

its progeny. See Connick, 563 U.S. at 61 (“A municipality’s culpability for a deprivation of rights

is at its most tenuous where a claim turns on a failure to train.”); Zampetis, 2016 WL 5417195, at

*6 (noting that “[i]t might seem harsh at the pleading stage to require Plaintiff to assert facts

indicating that [a municipality] had notice prior to the incident              .    .   .   that the particular officers

involved here posed a risk of using excessive force and arresting citizens without probable cause,”

but concluding that the Supreme Court’s             § 1983 precedent requires it); Grandizio v. Smith, No.
14-3868, 2015 WL 58403, at *6 (D.N.J. Jan. 5,2015) (“Plaintiff may not simply include alionett

claim in his Complaint as a matter of course by making the conclusory allegation that the alleged

constitutional deprivations were dtie to a policy or custom of the [municipality]. Rather, Plaintiff

must allege some actual facts suggesting as much.”). Plaintiffs             § 1983 claims against the City are
therefore dismissed, but those claims remain as against the Individual Defendants, who have not,

as of this date, responded to the Complaint.



        2. Defendant Fraher in his Individual Capacity

        The City contends that Plaintiffs            § 1983 claims against Chief Fraher in his individual
capacity should likewise be dismissed because the Complaint fails to state a                      § 1983 claim against
Chief Fraher.3 (Mov. Br. at 15—1 8). Plaintiff claims that Chief Fraher is individually liable for

the alleged constitutional violations because he “supervised or controlled one or more of the

[Individual] Defendants       .   .   .   or acted in concert with one or more of the other [I]ndividual

Defendants in the performance or conduct of their actions.” (Compl.                         ¶ 5). “[A] supervisor may


 Plaintiff does not dispute this argument in his Opposition Brief (See Opp. Br.).

                                                         15
be personally liable   .   .   .   ifhe or she participated in violating the plaintiffs rights, directed others

to violate them, or, as the person in charge, had knowledge of and acquiesced in his subordinates’

violations.”   Santiago v.         Warminster Tap., 629 f.3d 121, 129 (3d Cir. 2010) (quoting A.M cx ret.

1MK. v. Luzerne Juvenite Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004)). In order to state a claim

for supervisory liability under           § 1983, a plaintiff must also allege “a causal connection between
the supervisor’s direction and that violation.” Id. at 130.

        As discussed, supra, the Complaint “lacks any specific factual aveiments demonstrating

that Chief Fraher had knowledge of let alone approved, any alleged misconduct.” (Mov. Br. at

17). In a   § 1983 action, “a plaintiff must plead that each Government-official defendant, through
the official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.

Beyond Plaintiffs conclusory statement that Chief Fraher “supervised or controlled                ...   or acted

in concert with” the Individual Defendants who arrested and allegedly attacked him, (Compl.                ¶ 5),
the Complaint does not include any factual allegations that Chief Fraher was present or participated

in the incident in any way, directed the individual officers under his supervision to take action with

respect to Plaintiff, or had any contemporaneous knowledge of the incident whatsoever. The Court

therefore dismisses Plaintiffs           § 1983 claims against Chief Fraher in his individual capacity. See
Tenon v. Dreibetbis, 606 F. App’x 681, 688 (3d Cir. 2015) (affirming summary judgment for

supervisory defendant, noting that the officer “must have personal involvement, including

participation, or actual knowledge and acquiescence, to be liable”); Rodriguez, 2010 WL 186248,

at *3 (dismissing claims against city’s chief operating officer because “plaintiff has failed to allege

with requisite specificity that [the officer] had any personal involvement in the alleged

constitutional deprivations”).




                                                           16
D. Conspiracy (Count VI)

       To state a   § 1985(3) conspiracy claim, a plaintiff must show: “(1) a conspiracy; (2) for the
purpose of depriving, either directly or indirectly, any person or class of persons of the equal

protection of the laws, or of equal privileges and immunities under the laws; and (3) an act in

furtherance of the conspiracy; (4) whereby a person is injured in his person or property or deprived

of any right or privilege of a citizen of the United States.” Farber v. City of Paterson, 440 F.3d

131, 134 (3d Cir. 2006) (quoting United Bhd. of Caipenters and Joiners of Am. v. Scott, 463 U.S.

825, 828—29 (1983)). Allegations of conspiracy must provide “some factual basis to support the

existence of the elements of a conspiracy: agreement and concerted action.” Capogrosso v.

Supreme Court of Ni, 588 F.3d 180, 185 (3d Cir. 2009) (quoting Crabtree                                   i’.   Mttchmore, 904

F.2d 1475, 1481 (10th Cir. 1990)). A plaintiff must also allege both “that the conspiracy was

motivated by discriminatory anirnus against an identifiable class and that the discrimination

against the identifiable class was invidious.” Farber, 440 F.3d at 135.

       As an initial matter, it is not clear that Plaintiff brings this claim against the City, (see

Compl. at 19), but the Court will address the claim as ifhe does. Plaintiff alleges that “Defendants

    conspired between and among themselves                        .   .   .   to violate [P]laintiffs constitutional and civil

rights by engaging in   .   .   .   the acts outlined in [the Complaint], all of which constitute overt acts in

furtherance of the conspiracy,” and as a result of which Plaintiff has suffered damages. (Compl.

¶J 122—25). The City argues that Plaintiffs conspiracy claim should be dismissed because these
allegations are merely “legal conclusions           .   .   .   void of supporting material facts.” (Mov. Br. at 19).

       The Court finds that Plaintiff fails to satisfy the first element of a conspiracy claim because

he fails to allege that the City or Chief Fraher conspired with the individual officers who committed

the acts alleged in the Complaint. “To constitute a conspiracy, there must be a ‘meeting of the



                                                                  17
minds.” $tartzett v. City of Phila., 533 F.3d 183, 205 (3d Cir. 2008) (quoting Adickes v. S.H.

Kress & Co., 398 U.S. 144, 158 (1970)); see also Watson v. Sec y Pa. Dep ‘t of Corr., 436 F. App’x

131, 137 (3d Cir. 2011) (affirming dismissal of conspiracy claim, finding plaintiffs “allegations

of conspiracy to be conclusory and wanting” where plaintiff “invoke[d] ‘conspiracy,’ but fail[ed]

to plead an actual agreement between the parties”). Plaintiff does not allege the existence of any

agreement between the City or Chief Fraher and the individual officers whom he encountered on

the night of the incident to deprive him of his constitutional rights. Accordingly, Plaintiffs

conspiracy claim against the City and Chief Fraher is dismissed.



E. New Jersey Civil Rights Act (Counts VII and VIII)

          A plaintiff may bring a civil action under the New Jersey Civil Rights Act (“NJCRA”),

N.J.S.A. 10:6—2, when he is deprived of a legally secured right. Plaintiff alleges violations of his

rights to life and liberty and to be secure in his person against unreasonable seizures pursuant to

paragraphs 1 and 7 of Article I of the New Jersey Constitution. (Compi.     ¶ 127, 133). The City
argues that Plaintiffs NJCRA claims should be dismissed because they are duplicative of his

federal   § 1983 claims. (Mov. Br. at 31—32). It is true that “New Jersey courts interpret the NJCRA
as analogous to   § 1983.” Ingram v. TMp. ofDeptford, 911 F. Supp. 2d 289, 298 (D.N.J. 2012).
Accordingly, to the extent Plaintiffs NJCRA claims against the City and Chief Fraher rest on

theories of respondeat superior liability or a policy, custom, or failure-to-train theory, the NJCRA

claims are dismissed for the same reasons that Plaintiffs   § 1983 claims are dismissed.   See, e.g.,

Janowski v. City ofN. Wildwood, 259 F. Supp. 3d 113, 128 n.5 (D.N.J. 2017) (dismissing       § 1983
and NJCRA claims, noting that “Plaintiffs municipal liability claim under the NJCRA is

interpreted consistently with Section 1983”); Geissler v. City ofAtlantic City, 198 F. Supp. 3d 389,
396 (D.N.J. 2016) (dismissing    § 1983 and NJCRA claims, holding that, “[h]aving failed to identify
any municipal policy or custom in her Complaint, Plaintiff fails to state a claim against the City

   under   § t983 and the [NJCRA]”); Haney v. Ct71’.     of Hudson,   No. 14-3670, 2015 WL 9687862,

at *11 (D.N.J. Nov. 25, 2015) (dismissing NJCRA claims alleging “A/lone/I-style liability” against

municipality because “[t]he NJCRA is construed closely in parallel to Section 1983”).



F. State Law Respondeat Superior and Tort Claims (Counts IX—XV)

        To the extent Plaintiff pleads the respondeat superior count as a standalone claim—and it

appears on the face of the Complaint that he does—there is no such independent cause of action.

A claim of respondeat superior “does not set forth an actual cause of action, but merely reasserts

[P]laintiff’s claim that [the City] is responsible for the actions of its   .   .   .   police officers.” Ivierman,

$24 F. Supp. 2d at 598 n.3 I (quotation marks omitted) (dismissing respondeat superior claim in

§ 1983 action because “to the extent plaintiff alleges responcleat superior as a separate cause of
action, it is simply redundant”); see also DiAntonio v. Vanguard Funding, LLC, 111 F. Supp. 3d

579. 585 (D.N.J. 2015) (“[T]here is no separate cause of action for respondeat superior.”).

        Plaintiffs opposition brief styles this claim not as a standalone claim for relief but rather

as the theory of liability under which Plaintiff asserts several tort claims against the City pursuant

to the New Jersey Tort Claims Act (“NJTCA”), N.J.S.A. 59:2—2(a).                        (Opp.   Br. at 3 1—32). The

Complaint includes the following common law counts: assault and battery (Count IX). malicious

prosecution (Count X), gross negligence (Count XI), negligence, (Count XII), intentional infliction

of emotional distress (Count XIII), and false imprisonment (Count XV). All of these counts are

pled against “defendants stied [or named] in their individual capacity”—notably, then, not pled

against the City. Only Plaintiffs respondeat superior claim (Cotint XIV) is pled against the City.



                                                    19
                                                      ________________________________




(Compl. at 25). The City argues that the respondeat superior claim is pled “without any hint that

said count is tied to either Plaintiff’s intentional or unintentional tort claims,” and that the “City

should not be forced to guess and make sense of Plaintiffs pleading.” (ECF No. 15 at 6).

       The Court notes that Plaintiff “repeats and re-alleges every allegation set forth above as if

recounted at length” within his respondeat superior claim.          (Compl.   ¶   163).    Plaintiff also

sufficiently alleges compliance with the NJTCA’s notice requirements, N.J.S.A. 59:8—8(a)

(requiring plaintiffs to file a notice of tort claim with the public entity being sued within 90 days

of the incident and to wait for a response before filing a lawsuit). (Compl.      ¶   12—13). However,

the Court agrees that the Complaint fails to sufficiently notify the City that Plaintiff intended to

seek liability against it for the tort claims explicitly pled against the Defendants named in their

individual capacities. Accordingly, at this stage, those claims are dismissed without prejudice and

with leave for Plaintiff to move to file an amended complaint.



                                     IV.    CONCLUSION

       For the foregoing reasons, the Court dismisses the PPD from this action with prejudice.

The Court further dismisses with prejudice Plaintiffs respondeat superior claim against the City

of Paterson and Chief Fraher. The Court dismisses without prejudice the following claims against

the City of Paterson and Chief Fraher: (1) Plaintiffs   §   1983 claims; (2) Plaintiffs    §   1985 claim;

(3) Plaintiffs NJCRA claims; and (4) Plaintiffs common law tort claims. An appropriate Order

accompanies this Opinion.



DATED: November              ,20l8
                                                      HON. JOSE±.—HN*RES-              -




                                                      Chief Judge, United States District Court



                                                 20
